Exhibit 10.611

 



[g18532kii001.jpg]

 

Chiron Corporation

4560 Horton Street

Emeryville, California 94608-2916

510.655.8730

 

 

 

 

October 24, 2000

 

CONFIDENTIAL

 

Gene Walther
[Residence address]

 

Dear Gene:

 

We are pleased to confirm our offer of employment for you to join Chiron
Corporation.

 

Chiron’s mission is to have power over disease – to use biotechnology as a tool
for preventing and treating illnesses. We are counting on you to help us with
this work.

 

Your employment offer with Chiron is as DVP, Commercial Development, Blood
Testing reporting to me initially. Your starting salary will be paid at a
bi-weekly rate of $6,923.08 ($180,000 annually) as an exempt employee.

 

In addition, you will receive a $30,000.00 hiring bonus upon initiation of your
employment with Chiron. This bonus will appear in your first paycheck.

 

You will also be eligible for Chiron’s relocation assistance program. Cathy
Gannon, who administers the program, can provide you with additional details of
Chiron’s employee relocation program. Cathy’s telephone number is 203-926-2404
and her e-mail address is catherine.gannon@prudential.com

 

You will be eligible to participate in our stock option program. Subject to the
approval of the Board of Directors, you will be awarded a stock option grant of
20,000 options to purchase Chiron common stock. The options vest fully over a
four-year period, with the first 25% of the shares vesting at the one-year grant
anniversary. Shares vest on a pro-rated monthly basis over the subsequent
remaining three years of the vesting period. The exercise price of the option
will be set at the fair market value (as defined in the Option Plan) of a share
of Chiron stock on the date the option is approved. We expect the options will
be approved and effective within 90 days of your employment date.

 

You will also be eligible to participate in Chiron’s Annual Incentive Plan
(AIP). The Plan links corporate, business/functional unit and individual
performance metrics to support the accomplishment of Chiron’s business goals.
The Plan, as structured, has an incentive range for your position from 0% to 60%
with a target of 30% of base pay. Plan participants hired between October 1 and
December 30, 2000 will be eligible to participate in the 2001 plan year. The AIP
award, if earned, is paid in the first quarter of 2002.

 

The information sheets following your offer letter contain some of the
highlights of Chiron’s benefits programs. You should note that, while this offer
is being made under the terms of our current benefits and compensation programs,
changes do occur from time to time and any system-wide changes that occur will
apply to you as well.

 

--------------------------------------------------------------------------------


 

Some of these programs are effective immediately upon your employment, while
others are dependent upon established enrollment periods. Your group medical
insurance benefits generally start on the first day of the month following your
date of hire. If, however, your date of hire is the first business day of the
month, your coverage becomes effective on that date. Note also that, with few
exceptions, Chiron extends benefits coverage to qualified family members,
including opposite- and same-sex domestic partners. You will have an opportunity
to learn more about your benefits and complete the enrollment paperwork at a
benefits orientation held twice a month. The schedule will be provided for you
at new hire orientation.

 

As a part of Chiron’s routine medical surveillance program, employees with
certain project assignments may be advised to provide a baseline blood sample
for archival storage. The Chiron Occupational Health Department will notify you
if a baseline blood draw is recommended.

 

This offer is contingent upon your ability, as required by federal law, to
establish your employment eligibility as a U.S. citizen, a U.S. lawful permanent
resident, or an individual specifically authorized for employment in the U.S. by
the Immigration and Naturalization Service. Please read the enclosed notice
specifying the documentation required in this regard. Please bring any required
documentation to new hire orientation. If you have an employment authorization
document (EAD) issued by the Immigration and Naturalization Service, please
contact Inverleith Fruci in Emeryville, California at (510) 923-2516.

 

Under California law, employment with Chiron is not for any specified term and
can be terminated at any time for any reason by you or Chiron. Any contrary
representations which have been made or may be made to you are superseded by
this offer. When you accept the offer, the terms described in this letter and
the Chiron Employee Invention and Confidential Information Agreement shall
constitute the terms of your employment.

 

Gene, we hope the terms of this offer are satisfactory and we look forward to a
favorable response. If you have any questions in the meantime, please feel free
to contact me. Again, we think Chiron’s challenge - power over disease - will
require all of our best efforts.

 

Sincerely,

 

CHIRON CORPORATION

 

/s/ Rajen Dalal

 

Rajen Dalal

President, Blood Testing

 

Enclosures

 

cc:      Human Resources

 

2

--------------------------------------------------------------------------------


 

Please indicate your understanding of the terms of this offer and your
acceptance of this offer, along with your confirmed start date, by signing this
letter and filling out the attached packet of forms. In order to expedite the
processing of your employment records, please return the letter and completed
forms to the Chiron Human Resources Department in the enclosed postage paid
envelope as soon as possible. Please keep the copy of your offer letter.

 

 

/s/ Gene W. Walther

 

17 Jan’01

 

22 January 2001

Name

 

Date

 

Confirmed Start Date

 

Please note that new Employee Orientation for Emeryville-based employees is
typically held every Monday and is scheduled from 9:00AM through 3:00PM. Please
meet in the lobby of the Life Sciences building at 5300 Chiron Way. Enclosed is
the Orientation Agenda. Parking is available in any of our parking lots.

 

In preparation for your arrival you will need to complete the packet of forms
that is enclosed. The completion of the forms in the packet is a condition of
employment and required in order for you to be paid.

 

If, for any reason, you are not able to attend your scheduled orientation
session, or if your actual start date is on a day other than a Monday, please
contact Human Resources immediately so that you are paid on a timely basis.

 

1.)     See attached letter from Rajen Dalal dated January 11, 2001.

 

2.)     See attached summary of January 14 telephone conversation.

 

3

--------------------------------------------------------------------------------


 



[g18532kii001.jpg]

 

Chiron Corporation

4560 Horton Street

Emeryville, California 94608-2916

510.655.8730

 

 

 

 

January 11, 2001

 

Mr. Gene W. Walther
[Residence address]

 

Dear Gene:

 

This letter will serve as an addendum to your letter of employment from Chiron
Corporation dated October 24, 2000. There are three specific items you asked me
to address. I sincerely apologize for the delay in doing so.

 

First, there is the question of Susan Josey reporting to you. I believe we
covered this during the last Commercial Council meeting when we revised the
organizational chart to indicate Susan’s solid line reporting relationship to
you, and dotted line relationship to me. I concur that this relationship makes
sense initially, and suggest we review this in the middle of the year. I will
ask Joann to calendar this.

 

Secondly, you have impressed upon me a strong desire to report directly to the
President. Please know that this desire has been heard. The reporting
relationship is in line with our present structure, and it is my hope that, as
you continue to define the Division’s strategy with other members of the
Commercial Council, you will participate in organizational design and
development issues. I know you will agree that, in an environment such as ours,
there will be high-level relationship issues that will evolve over time. One
such issue is when to add the position of World-wide Head of Marketing and
Sales. If, and when, such a position is created and filled, we will work with
you to structure your responsibilities such that a direct reporting line to the
President can be maintained.

 

Third, I wish to address your request for participating in the NAT bonus
program. For our mutual benefit and that of your relationship with other members
of the team who have made direct contributions to the success of this program,
my preference would be to offer you the following.  As a gesture of good faith,
and in appreciation of your contributions, we would like to present you with an
additional bonus in the amount of $50,000. This payment will be made to you upon
signing.

 

Lastly, Gene, we are eager to have you physically located in the Bay Area so you
can participate fully as an executive member of the blood testing management,
assuming all aspects of leadership required in this role. This offer assumes
that you will make the transition from Seattle to the Bay Area in 2001.

 

1

--------------------------------------------------------------------------------


 

Gene, if you have any questions regarding the content of this letter, please
give me a call. I look forward to our continued mutual success.

 

Best Regards,

 

/s/ Rajen Dalal

 

Rajen Dalal

President, Blood Testing Division

 

RD:jw

 

cc:       Inverleith Fruci

 

--------------------------------------------------------------------------------

* See attached summary of January 14 telephone call.

 

2

--------------------------------------------------------------------------------


 

Interoffice Memo

 

Date:

 

January 17, 2001

 

 

 

To:

 

Rajen Dalal

 

 

 

Cc:

 

 

 

 

 

From:

 

Gene Walther

 

 

 

RE:

 

Offer Letter - Transition/Operational Plan

 

As we discussed on Sunday morning, I had one concern regarding your letter dated
January 11th. This issue was in regard to the timing of my transition from
Seattle to Emeryville. We have agreed that my transition will occur in the later
half of 2002 rather than in 2001 as stipulated in your letter.

 

We also discussed the need for my presence in Emeryville to provide leadership
to the team and an operational plan in this regard. I have suggested that we
obtain a two-bedroom corporate apartment to be shared by the field-based (male)
personnel when in Emeryville. I have spoken with Chyang and he has agreed this
would be agreeable with him as well. Additionally, I will work with the Travel
department to schedule flights well into the future (and perhaps throughout the
entire year) in order to maximize the cost savings and obtain the lowest fares
possible. (While the actual dates are subject to change, due to my flight
program status, these changes should not require additional charges.) We agreed
that while I would not be held to a specific amount of time in Emeryville, I
will agree to balance my time in Emeryville with my personal commitments as best
I can.

 

I believe this addresses the final issue with regard to my hire.

 

/s/ Gene W. Walther

 

Gene W. Walther

 

--------------------------------------------------------------------------------